UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NANCY LARA-GRIMALDI, individually and
 as Administratrix of Estate of Alexandra
 Grimaldi,

                              Plaintiff,                      No. 17-CV-622 (KMK)

        v.                                                     OPINION & ORDER

 COUNTY OF PUTNAM, et al.,

                              Defendants.


Appearances:

Keith M. Szczepanski, Esq.
Beldock Levine & Hoffman LLP
New York, NY
Counsel for Plaintiff

James A. Randazzo, Esq.
Portale Randazzo LLP
White Plains, NY
Counsel for Moving Defendants

Drew W. Sumner, Esq.
Sumner Law LLP
White Plains, NY
Counsel for Moving Defendants

KENNETH M. KARAS, United States District Judge:

       Nancy Lara-Grimaldi (“Plaintiff”), individually and as Administratrix of the Estate of

Alexandra Grimaldi (“Grimaldi”), brings the instant Action against, among others, the County of

Putnam (“Putnam County”), Putnam County Sheriff Donald Smith (“Smith”), Correction Officer

(“CO”) Angela McGoorty (“McGoorty”), CO Richard Greagor (“Greagor”), CO Anthony

Colello (“Colello”), and CO Trudy Giampaolo (“Giampaolo”) (collectively, “Moving
Defendants”), alleging that Moving Defendants denied her Fourteenth Amendment right of

familial association with Grimaldi. (See Second Am. Compl. (“SAC”) (Dkt. No. 67).) 1 Before

the Court is Moving Defendants’ partial Motion To Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) (the “Motion”). (Not. of Mot. (Dkt. No. 58).) For the reasons that follow,

the Motion is granted.

                                           I. Background

       A. Factual History

       The Court assumes familiarity with the alleged facts of the case, as described in detail in

a prior Opinion & Order (the “Opinion”) issued on March 29, 2018. (See Opinion 3–8 (Dkt. No.

43).) The Court recounts only those allegations, drawn from the Second Amended Complaint,

necessary for consideration of the instant Motion. The alleged facts are assumed true for the

purpose of resolving the instant Motion.

       In 2012, “Grimaldi began struggling with an opioid addiction,” (SAC ¶ 27), and was

thereafter arrested multiple times in Putnam County for heroin possession, (id. ¶¶ 28–29). On

October 27, 2015, Grimaldi was arrested and charged with violating the terms of her probation,

possession of a hypodermic needle, and criminal possession of marijuana in the fourth degree.

(Id. ¶¶ 30–33.) After being taken into custody, she was remanded to Putnam County

Correctional Facility (“PCCF”). (Id. ¶ 34.) At PCCF intake, she stated “that she had previously

attempted suicide, that she injected heroin within the last day, and that she suffered from mental

health issues, including bipolar disorder.” (Id. ¶¶ 43–44.) The next day, October 28, 2015,

“Grimaldi began to suffer from heroin withdrawal symptoms.” (Id. ¶ 61.) “[A]t approximately



       1
        Plaintiff additionally names as Defendants Karen Jackson, Steven Napolitano,
Christopher Stewart, William Spinelli, Jennifer Wilkinson, Keith Puhekker, Michelle Nigro,
John Cassidy, and numerous John Does, who do not join in the instant Motion. (See SAC 1.)


                                                 2
3:20 p.m.” that day, “Grimaldi hanged herself on her cell bars with a bedsheet.” (Id. ¶¶ 2, 66.)

About “15–20 minutes later,” Grimaldi was found “unresponsive”; she “was not breathing and

her heart was not beating.” (Id. ¶¶ 67, 71.) She was resuscitated and transported to Putnam

Hospital Center (the “Hospital”), where she was placed in the intensive care unit (“ICU”),

“connected to a respirator,” and a “tube was inserted into her trachea.” (Id. ¶¶ 72–75.)

       While at the Hospital, COs McGoorty, Greagor, Colello, and Giampaolo “were stationed

in . . . Grimaldi’s room and the area directly outside her room.” (Id. ¶¶ 78–79.) These COs were

allegedly placed there pursuant to a Putnam County “policy and/or practice of stationing officers

inside ICU rooms when the patient is in the custody . . . , even when [the patient is] on life

support or [is] otherwise unresponsive.” (Id. ¶ 82.) While stationed in the room, the COs

“physically and intentionally interfered with [Plaintiff and other] family members’ access to . . .

Grimaldi as [Plaintiff] placed herself next to . . . Grimaldi’s bed in the very small ICU room.”

(Id. ¶ 79.) Plaintiff “asked McGoorty to move outside the room,” but “McGoorty refused to

leave and stated that she was ordered to remain by . . . Grimaldi’s bedside.” (Id. ¶ 80.) This

order allegedly “came from . . . [Sheriff] Smith,” who is allegedly “responsible for all policies

. . . at PCCF.” (Id. ¶¶ 13, 81.) Plaintiff thereafter spoke with Smith, who stated “that he would

have the [COs] removed. (Id. ¶¶ 83–84.) However, the COs “remained in . . . Grimaldi’s room

for several days.” (Id. ¶ 84.) Only after “[a]pproximately four to five days” were the COs

“removed.” (Id. ¶ 85.)

       In “late January or early February 2016,” Grimaldi was moved to a different hospital.

(Id. ¶ 93.) “On or about May 13, 2016, . . . Grimaldi passed away . . . as a direct result of the

injuries she sustained at PCCF.” (Id. ¶ 94.)




                                                  3
       B. Procedural History

       The initial Complaint was filed on January 26, 2017. (Compl. (Dkt. No. 1).) On March

29, 2018, the Court issued the prior Opinion & Order dismissing the Complaint without

prejudice. (Opinion (Dkt. No. 43).) On April 30, 2018, Plaintiff filed a First Amended

Complaint. (Dkt. No. 44.) 2

       Moving Defendants filed the instant Motion To Dismiss on September 17, 2018. (Not. of

Mot.; Decl. of James A. Randazzo, Esq. in Supp. of Mot. (“Defs.’ Decl.”) (Dkt. No. 59); Mem.

of Law in Supp. of Mot. (“Defs.’ Mem.”) (Dkt. No. 60).) On October 26, 2018, Plaintiff filed a

response in opposition to the Motion. (Reply Mem. of Law in Opp’n to Mot. (“Pl.’s Mem.”)

(Dkt. No. 64).) On November 9, 2018, the Parties stipulated that Plaintiff would amend the First

Amended Complaint to name as Defendants several individuals who had previously been

unidentified, that the instant Motion would “include the newly identified” individuals, and that

supplemental briefing was unnecessary. (Dkt. No. 66.) The same day, Plaintiff filed the instant

Second Amended Complaint. (SAC (Dkt. No. 67).) 3 On November 16, 2018, Moving

Defendants filed a reply. (Reply Mem. of Law in Supp. of Mot. (“Defs.’ Reply”) (Dkt. No. 69).)

                                           II. Discussion

       A. Standard of Review

       The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the



       2
         The First Amended Complaint was initially filed incorrectly on ECF. It was correctly
filed on May 7, 2018. (Dkt. No. 46.)
       3
         The Second Amended Complaint was initially filed incorrectly on ECF. It was
correctly filed on December 6, 2018. (Dkt. No. 74.)


                                                 4
elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, quotation marks, and alterations omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (quotation marks and alteration omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff need allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claim[] across the

line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556

U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the

pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

        In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the sufficiency

of a complaint we accept as true all factual allegations . . . .” (quotation marks omitted)).




                                                   5
Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s] all

reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp. 2d

302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.

2012)). Finally, the Court “must confine its consideration to facts stated on the face of the

complaint, in documents appended to the complaint or incorporated in the complaint by

reference, and to matters of which judicial notice may be taken.” Leonard F. v. Isr. Disc. Bank

of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (citation and quotation marks omitted).

       B. Analysis

       As relevant here, Plaintiff alleges that COs McGoorty, Greagor, Colello, and Giampaolo

— acting on Sheriff Smith’s orders and pursuant to a Putnam County policy — positioned

themselves inside Grimaldi’s ICU room at the Hospital for about five days, thereby interfering

with Plaintiff’s access to Grimaldi, in violation of Plaintiff’s Fourteenth Amendment right to

familial association with Grimaldi. (SAC ¶¶ 108–15, 120.)

       Moving Defendants seek to dismiss this claim on grounds that Plaintiff fails to plausibly

state a familial-association claim and that, in any event, the individual Defendants are entitled to

qualified immunity. (See generally Defs.’ Mem.) The Court addresses each argument separately

to the extent necessary.

               1. Familial-Association Claim

       “The Fourteenth Amendment guarantees a substantive right under the Due Process

Clause to intimate familial association.” Gorman v. Rensselaer County, 910 F.3d 40, 47 (2d Cir.

2018) (ultimately citing Roberts v. U.S. Jaycees, 468 U.S. 609, 618–19 (1984)). 4 This “right is



       4
         The First Amendment protects an analogous right to familial association where the
“associational interest[] [is] related to speech and petition.” Pizzuto v. County of Nassau, 240 F.
Supp. 2d 203, 208 n.2 (E.D.N.Y. 2002). However, “[w]here the intimate association right at


                                                  6
constitutionally protected ‘as a fundamental element of personal liberty.’” Patel v. Searles, 305

F.3d 130, 135 (2d Cir. 2002) (quoting Roberts, 468 U.S. at 618). To state a claim for

infringement of this right, a plaintiff must allege “conduct so shocking, arbitrary, and egregious

that the Due Process Clause would not countenance it even were it accompanied by full

procedural protection.” Gorman, 910 F.3d at 47 (citation and quotation marks omitted). Further,

because “only deliberate conduct implicates due process,” a plaintiff must allege that the “state

action was specifically intended to interfere with the family relationship.” Id. (emphasis added).

       Here, Plaintiff alleges that, while Grimaldi was being treated in the Hospital following

her attempted suicide, COs McGoorty, Greagor, Colello, and Giampaolo “stationed” themselves

in Grimaldi’s ICU room, during which time they “physically and intentionally interfered with

family members’ access to . . . Grimaldi as [Plaintiff] placed herself next to . . . Grimaldi’s bed in

the very small ICU room.” (SAC ¶¶ 75–79.) Plaintiff further alleges that the COs refused

Plaintiff’s request to “move outside the room” on grounds that Sheriff Smith — who was

carrying out a Putnam County policy — had directed them to stay inside the room. (Id. ¶¶ 80–

83.) Only after “[a]pproximately four to five days” were the COs removed. (Id. ¶ 85.)

       The Court is sympathetic that Plaintiff and her family were experiencing deep pain

during this period and that the presence of Putnam County correction officers in Grimaldi’s

hospital room may well have been less than ideal. However, Plaintiff has not alleged facts

plausibly suggesting that Moving Defendants “specifically intended to interfere with the family




issue is tied to familial relationships and is independent of First Amendment retaliation
concerns” — as alleged here — courts “employ[] an analysis under the framework of the
Fourteenth Amendment right to substantive due process.” Garten v. Hochman, No. 08-CV-
9425, 2010 WL 2465479, at *4 (S.D.N.Y. June 16, 2010) (citing, inter alia, Patel v. Searles, 305
F.3d 130, 136–38 (2d Cir. 2002)); see also Miron v. Town of Stratford, 976 F. Supp. 2d 120, 147
(D. Conn. 2013) (same).


                                                  7
relationship” between Plaintiff and Grimaldi. Gorman, 910 F.3d at 48. Plaintiff alleges only

that the COs “physically and intentionally interfered with [Plaintiff’s] access” to Grimaldi.

(SAC ¶ 79.) This “bald[] asserti[on],” however, is conclusory, Alharbi v. Miller, 368 F. Supp. 3d

527, 572 (E.D.N.Y. 2019) (citing Gorman), as Plaintiff does not allege facts explaining how the

COs or Smith interfered with her access to Grimaldi. There is no allegation, for example, that

the COs or Smith separated Plaintiff from Grimaldi or obstructed Plaintiff from communicating

or otherwise interacting with Grimaldi. See Anthony v. City of New York, 339 F.3d 129, 142–43

(2d Cir. 2003) (considering, and ultimately rejecting, familial-association claim based on family

members’ “separation” from each other); Albert v. City of New York, No. 17-CV-3957, 2018 WL

5084824, at *8 (E.D.N.Y. Oct. 18, 2018) (noting that “[a] plaintiff may allege a claim based on

familial association when the state separates family members during a critical and traumatic

moment” (emphasis added) (citing Anthony)). Although Plaintiff argues that “the manner in

which [the COs] monitored . . . Grimaldi as she received medical treatment was conscience

shocking,” (Pl.’s Mem. 5), she does not explain how the alleged “monitoring” — an allegation

which does not appear in the Second Amended Complaint — interfered with the familial

relationship or what, specifically, was “conscience shocking.” Finally, even assuming Plaintiff’s

allegations of interference were sufficiently factually developed, Plaintiff does not plausibly

allege that Moving Defendants acted with the “specific[] inten[t] to interfere with the family

relationship.” Gorman, 910 F.3d at 48 (emphasis added). There is no allegation that the COs or

Smith said or did anything that would suggest they sought to disrupt Plaintiff’s relationship with

Grimaldi or acted out of an animus to Plaintiff, Grimaldi, or their family. Nor is there an

allegation that Putnam County, in maintaining its alleged policy or practice of “placing law

enforcement officers in the hospital rooms of individuals who were unresponsive and/or




                                                 8
incapacitated,” (SAC ¶ 120; see also id. ¶ 82 (same)), acted with the intent to separate family

members from each other or otherwise interfere with familial relationships.

        Because Plaintiff fails to allege facts plausibly suggesting that Moving Defendants

interfered with her familial relationship with Grimaldi and, in so doing, specifically intended to

interfere with that relationship, her Fourteenth Amendment substantive due process claim must

be dismissed. See Alharbi, 368 F. Supp. 3d at 572 (dismissing familial-association claim where

the plaintiffs did “not allege[], other than by baldly asserting that [the] defendants harbor[ed]

discriminatory animus against them because of their national origin and religion, that the

[defendants] intended . . . to interfere with any of the specific familial units identified in the

amended complaint”); see also Partridge v. City of Benton, No. 18-CV-1803, 2019 WL

2864365, at *4 (8th Cir. July 3, 2019) (dismissing familial-association where the plaintiffs “did

not allege . . . that [the defendant’s conduct] was directed at their relationship with [their

daughter]” (emphasis added) (citing, inter alia, Gorman, 910 F.3d at 47–48)); Amaker v.

Annucci, No. 14-CV-9692, 2016 WL 5720798, at *4 (S.D.N.Y. Sept. 30, 2016) (dismissing

familial-association claim where the challenged prison regulation did “not seriously, if at all,

actually curtail [the plaintiff’s] freedom to associate and to receive visitors,” as it did “not limit

the number of visitors [he] can receive, which visitors [he] can receive, or how often [he] can

receive them”), aff’d, 721 F. App’x 82 (2d Cir. 2018).

                2. Qualified Immunity

        Moving Defendants argue that, even assuming Plaintiff has plausibly alleged a familial-

association claim, the individual Defendants are entitled to qualified immunity. (Defs.’ Mem. 7–

8; Defs.’ Reply 3.)




                                                   9
        “Qualified immunity protects officials from liability for civil damages as long as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Taravella v. Town of Wolcott, 599 F.3d 129, 133 (2d

Cir. 2010) (citation and quotation marks omitted). In determining whether a right is clearly

established, the “inquiry turns on the objective legal reasonableness of the action, assessed in

light of the legal rules that were clearly established at the time it was taken.” Pearson v.

Callahan, 555 U.S. 223, 244 (2009) (citation and quotation marks omitted). “In the Second

Circuit, ‘a right is clearly established if (1) the law is defined with reasonable clarity, (2) the

Supreme Court or the Second Circuit has recognized the right, and (3) a reasonable defendant

would have understood from the existing law that his conduct was unlawful.’” Schubert v. City

of Rye, 775 F. Supp. 2d 689, 702 (S.D.N.Y. 2011) (quoting Luna v. Pico, 356 F.3d 481, 490 (2d

Cir. 2004)). Further, qualified immunity is an affirmative defense, Lore v. City of Syracuse, 670

F.3d 127, 149 (2d Cir. 2012), one that “[t]ypically . . . will rest on an evidentiary showing of

what the defendant did and why,” Amaker v. Lee, No. 13-CV-5292, 2019 WL 1978612, at *17

(S.D.N.Y. May 3, 2019) (quotation marks omitted) (ultimately citing Curry v. City of Syracuse,

316 F.3d 324, 334 (2d Cir. 2003)). Where the qualified immunity defense is raised “at the

motion to dismiss stage, defendants must accept a more stringent standard.” Id. (quotation marks

and alterations omitted) (citing McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004)). “Not

only must the facts supporting the defense appear on the face of the complaint, but . . . the

motion may be granted only where it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim that would entitle him to relief.” McKenna, 386 F.3d at 436

(citations, quotation marks, and alterations omitted)).




                                                   10
        The alleged familial-association violation in this case occurred in October 2015. (See

SAC ¶¶ 2, 61, 74–85.) At that time, “Second Circuit law on the [central] issue [in this case] —

whether intentional interference with the familial relationship is necessary to make out a

constitutional claim of deprivation of the right to familial association — was not clearly

established.” McKenzie v. City of Mount Vernon, No. 18-CV-603, 2018 WL 6831157, at *6

(S.D.N.Y. Dec. 28, 2018) (citation and quotation marks omitted). Only in December 2018, when

the Second Circuit published its decision in Gorman, was the issue clearly established. See

Gorman, 910 F.3d at 47–48 (noting that “this Circuit has never squarely decided [the] issue”

whether “intimate association claims are limited to situations in which the state actor

intentionally targets the familial relationship,” and then holding that “a claim under the Due

Process Clause for infringement of the right to familial associations requires the allegation that

state action was specifically intended to interfere with the family relationship”); see also Cruz v.

City of New Rochelle, No. 13-CV-7432, 2017 WL 1402122, at *28 (S.D.N.Y. Apr. 3, 2017)

(noting, in pre-Gorman decision, that “[b]ecause the Second Circuit has not decided whether

intentional interference with the familial relationship is necessary to make out a constitutional

claim of deprivation of the right to familial association . . . the law on this issue is not clearly

established” (citations omitted)). Here, as discussed above, “Plaintiff has not alleged any facts

suggesting [that Moving Defendants] intentionally interfered with [her] relationship with

[Grimaldi].” McKenzie, 2018 WL 6831157, at *6. “Therefore, individual Defendants’ “alleged

misconduct does not fall within the category of behavior that clearly violated [Plaintiff’s] rights,”

and, accordingly, they are entitled to qualified immunity. Id.

                                           III. Conclusion

        For the foregoing reasons, Defendants’ Motion To Dismiss is granted. Plaintiff’s




                                                   11
familial-association claim is dismissed with prejudice, as amendment would be futile.

       The Clerk of the Court is respectfully requested to terminate the pending Motion. (Dkt.

No. 58.)

SO ORDERED.

DATED:        August  l__:: 2019
              White Plains, New York




                                               12
